Citation Nr: 1627599	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  14-27 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 







INTRODUCTION

The Veteran served on active duty in the Marine Corps from January 1978 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, in September 2011, the Veteran filed a claim for entitlement to service connection for sleep apnea.  In support of his application, the Veteran included correspondence from his wife, fellow Corpsmen, and his pastor who attested to the Veteran's sleep apnea symptoms during and after service.  His wife stated that she had been married to the Veteran for 15 years and that she had always known him to snore loudly.  "I have shaken him to wake him in the middle of the night because it had seemed [like] he wasn't breathing."  R.P., a fellow corpsman, stated that he was awakened by the Veteran's loud snoring.  He also stated that he witnessed the Veteran stop breathing and toss and turn during his sleep.  Another corpsman, L.A., stated that he witnessed the Veteran's loud snoring and decreased breathing while sleeping.  His pastor, Dr. E.A.P., stated that he has known the Veteran since 1995 and has observed him frequently fall asleep during meetings and appear tired.  

Treatment records from Onslow Medical Specialties Clinic indicate that the Veteran was diagnosed with obstructive sleep apnea in April 2011, following a sleep study.  At the time, the Veteran experienced symptoms of excessive daytime sleepiness, daytime fatigue, apnea during sleep, loud snoring and difficulty staying asleep.  

In an October 2011 correspondence, R.T., the Veteran's nurse practitioner at Naval Hospital at Camp Lejeune, stated that the Veteran's sleep apnea "likely originated during his military career."  She cited to the Veteran's reports of snoring, sleepiness, tiredness and witnessed periods of apnea in support of her opinion.  

In June 2013, the RO obtained a medical opinion regarding the etiology of the Veteran's sleep apnea.  E.R., a nurse practitioner, indicated that she had reviewed the Veteran's claims folder and opined that the obstructive sleep apnea (OSA) was less likely than not incurred in or caused by service.  She reasoned, "A sleep study is required to diagnose OSA.  Symptoms of snoring, tiredness and other reported symptoms have multiple potential causes.  Obesity is the number one cause of OSA.  Medical records indicate this Veteran is [74 inches tall and weighs] approximately 250 to 262 [pounds] since 2004, classifying him as obese."  

In a December 2014 correspondence, Dr. J.K. of Mid Atlantic Neurology & Sleep Medicine, PA stated that "after reviewing [the Veteran's] medical records I have concluded he had Sleep Apnea during his time in service."  He reasoned that the Veteran's symptoms of snoring and excessive tiredness during active service were indicative of the sleep apnea.  

Based on the foregoing evidence, the Board finds that further medical inquiry is warranted.  In that regard, there is insufficient medical evidence with which to decide the matter.  To date, there are two medical opinions from nurse practitioners, one private and one VA employed.  R.T. provided a positive nexus opinion regarding the Veteran's sleep apnea.  However, it was not based on review of the Veteran's claims folder and a totality of information.  E.R. provided a negative nexus opinion regarding the Veteran's sleep apnea.  However, she does not appear to have addressed the numerous lay statements of record.  Moreover, neither one of them are pulmonary or sleep apnea specialists.  Dr. J.K. is a specialist in sleep medicine.  He indicated that he reviewed the Veteran's "medical records;" however, it is unclear which records he considered in his review.  Therefore, the Board finds that a remand is necessary to obtain a medical opinion which considers the Veteran's electronic claims folder, including relevant and competent lay statements.

Second, R.T., the Veteran's nurse practitioner at Naval Hospital at Camp Lejeune (Naval Hospital), stated that she had treated the Veteran over an extended period of time.  There are some records related to the Veteran's other disabilities from the Naval Hospital, but none which relate to sleep apnea or R.T. as a treating clinician.  Accordingly, as the Board is now on notice of the existence of private medical records that are pertinent to the Veteran's claim, reasonable efforts to obtain those records should be made on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of records from Naval Hospital Camp Lejeune, as well as any other records, not already of record, that are relevant to his claim.

If, after making reasonable efforts to obtain non-VA records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Then, schedule the Veteran for a VA examination with a pulmonary or sleep apnea specialist for review.  The Veteran's electronic claims file, including a copy of this remand, should be provided to the examiner for review and the examiner should note that it has been reviewed.  The reviewer is requested to provide an opinion on the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea began in or is related to service.

The reviewer's attention is directed to, but not limited to, the following:

(a)  Dr. J.K.'s December 2014 statement which found that the Veteran's sleep apnea started during service;

(b)  June 2013 VA medical opinion where E.R., nurse practitioner, found that that the Veteran's OSA was less likely than not related to service and more likely due to the Veteran's obesity;

(c)  R.T., nurse practitioner's, October 2011 statement which found that the Veteran's sleep apnea "likely originated during his military career; and

(d)  numerous lay statements from the Veteran's wife, fellow corpsman and pastor which attested to the Veteran's in-service and post service symptoms of snoring, fatigue, episodes of stopped breathing while sleeping and sudden bouts of sleepiness.

Although service treatment records are negative for any treatment for sleep apnea, the Veteran, as lay person, is competent to note what he experienced.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  Furthermore, under certain circumstances, lay statements from others may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Barr v. Nicholson, 21 Vet. App. 308-09 (2007).

A complete rationale is requested for all opinions. 

3.  After the above development has been completed, take any additional development deemed necessary, and then readjudicate the claim in light of all of the evidence of record, as well as any other evidence added to the record since the statement of the case issued.  If the issue remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) as to the issue, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




